DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 7, “before N times” should apparently read --N times before--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in line 3, “the output images” should apparently read --the one or more output images --.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in each of the four recited instances, “the output images” should apparently read --the one or more output images --.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in each of the two recited instances, “the output images” should apparently read --the one or more --.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  in line 2, “the output images” should apparently read --the one or more output images --.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  in line 9, “before N times” should apparently read --N times before--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 10, 11, 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaPlaca et al. (U.S. Pub. No. 2007/0027406 A1; hereinafter known as “LaPlaca”).
Regarding claim 1, LaPlaca discloses a method for memory training using brain stimulation (Abstract; [0028]), the method comprising: displaying, by a processor, a first problem on a task display portion of a screen, wherein the first problem comprises one or more output images to be displayed at a specific location within the task display 
Regarding claim 2, LaPlaca discloses displaying, by the processor, a second problem on a central portion of the screen, and receiving a second response corresponding to the second problem (Fig. 10; [0064]-[0065]).
Regarding claim 4, LaPlaca discloses that the first problem is displayed by changing, from the previous first problem, at least one of the number of the output images, types of the output images, arrangement locations of the output images, and sizes of the images (Figs. 13, 14) and wherein the first response includes information on the user’s interpretation whether a screen image including the displayed first problem is the same as a previous screen image include the previous first problem ([0065]-[0066]).
Regarding claims 10, 11, and 15, LaPlaca discloses that the screen is a screen of a head-mounted display device (Fig. 1; [0031]; [0034]; [0054]).
Regarding claim 18, LaPlaca discloses a memory training device using brain stimulation (Abstract; Fig. 1; [0028]), the device comprising: a processor configured to display a first problem on a task display portion (Figs. 11-14; [0054]), receive a first response corresponding to the first problem ([0030]), and evaluate a memory state of a user based on the first response ([0032]-[0033]; [0075]), wherein the first problem comprises one or more output images to be displayed at a specific location within the 
Regarding claim 19, LaPlaca discloses a non-transitory computer-readable recording medium storing a memory training program using brain stimulation, the program configured to be performed by a processor coupled to a computer hardware, and including instructions to execute the method of claim 1 ([0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LaPlaca as applied to claim 1 above, and further in view of Ghajar et al. (U.S. Pub. No. 2015/0126899 A1; hereinafter known as “Ghajar”).
Regarding claim 5, LaPlaca discloses the invention as claimed, see rejection supra, but fails to disclose adjusting a value of the N, depending on the memory state of the user.  Ghajar discloses a similar method for memory training (Abstract) comprising displaying a first problem on a screen, receiving a first response as a result of comparing a previous first problem displayed N times before with the displayed first problem, evaluating a memory state of a user based on the first response ([0021]; [0039]-[0044]; [0069]-[0071]), and adjusting a value of N depending on the memory state, in order to motivate the user to continue training their memory ([0045]-[0046]; [0068]-[0069]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaPlaca by adjusting the value of N depending on the memory state, as taught by Ghajar, in order to motivate the user to continue training their memory.

Regarding claim 7, LaPlaca discloses the invention as claimed, see rejection supra, but fails to disclose lowering brightness or saturation of the output images displayed on the screen or by reducing the size of the output images displayed on the screen, when the evaluated memory state is higher than a predetermined threshold state.  Ghajar discloses a similar method for memory training (Abstract) comprising displaying a first problem on a screen, receiving a first response as a result of comparing a previous first problem displayed N times before with the displayed first problem, evaluating a memory state of a user based on the first response ([0021]; [0039]-[0044]; [0069]-[0071]), and reducing the size of output images displayed on the screen when the evaluated memory state is higher than a predetermined threshold state, in order to motivate the user to continue training their memory ([0047]-[0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaPlaca by reducing the size of output images displayed on the screen when the evaluated memory state is higher than a predetermined threshold state, as taught by Ghajar, in order to motivate the user to continue training their memory.
Regarding claim 16, the combination of LaPlaca and Ghajar discloses the invention as claimed, see rejection supra, and LaPlaca further discloses that the screen is a screen of a head-mounted display device (Fig. 1; [0031]; [0034]; [0054]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LaPlaca as applied to claim 1 above, and further in view of Merzenich et al. (U.S. No. 9,308,445 B1; hereinafter known as “Merzenich”).  LaPlaca discloses the invention as claimed, see rejection supra, but fails to disclose increasing the number of output images displayed on the screen when the evaluated memory state is higher than a predetermined threshold state.  Merzenich discloses a similar method for memory training (Abstract) comprising displaying a first problem on a screen, receiving a first response as a result of comparing a previous first problem displayed N times before with the displayed first problem, evaluating a memory state of a user based on the first response (col. 67, lines 7-33), and increasing the number of output images displayed on the screen when the evaluated memory state is higher than a predetermined threshold state, in order to maintain a success rate within a predetermined range and allow for personal improvement (col. 19, lines 4-26; col. 29, line 25 – col. 30, line 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaPlaca by increasing the number of output images displayed on the screen when the evaluated memory state is higher than a predetermined threshold state, as taught by Merzenich, in order to maintain a success rate within a predetermined range and allow for personal improvement.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LaPlaca as applied to claim 1 above, and further in view of Bohbot (U.S. Pub. No. 2014/0315169 A1).

Regarding claim 17, the combination of LaPlaca and Bohbot discloses the invention as claimed, see rejection supra, and LaPlaca further discloses that the screen is a screen of a head-mounted display device (Fig. 1; [0031]; [0034]; [0054]).

Allowable Subject Matter
Claims 3 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 3 and 12-14, none of the prior art of record teaches or reasonably suggests measuring a user’s gaze direction, determining locations of the output images based upon the gaze direction, and displaying the first problem according to the determined locations, in conjunction with the previously recited steps for memory training.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THADDEUS B COX/Primary Examiner, Art Unit 3791